Citation Nr: 0026531	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from June 1944 to June 1946.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1999 rating decision of the Jackson, Mississippi, Regional 
Office (RO) which denied both service connection for the 
cause of the veteran's death and basic eligibility for 
Dependents' Educational Assistance under the provisions of 38 
U.S.C.A. Chapter 35.  The appellant has represented herself 
throughout this appeal.  


FINDINGS OF FACT

1.  The veteran died in December 1947.  The cause of death 
was certified as "space occupying intracranial neoplasm."  

2.  At the time of the veteran's death, service connection 
was apparently not in effect for any disability.  

3.  Written statements from the appellant advance that the 
veteran sustained an inservice head injury; experienced 
severe headaches immediately following service separation; 
and subsequently succumbed to a brain tumor.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the United States Court of Appeals for 
the Federal Circuit held that the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well-grounded claims.  The United States 
Court of Appeals for Veterans Claims (Court) has clarified 
that the VA cannot assist an appellant in developing a claim 
which is not well-grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

A claim for service connection for the cause of a veteran's 
death, like any other claim for service-connected benefits, 
must be well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
See Darby v. Brown, 10 Vet. App. 243, 245 (1997); Johnson 
(Ethel) v. Brown, 8 Vet. App. 423, 426 (1995).  Hasty v. 
West, 13 Vet. App. 230 (1999).  The Court has held that:

[An appellant] claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 
610-611 (1992).  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A 
well-grounded claim is a plausible claim, 
one which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive but only possible 
to satisfy the initial burden of § 
3007(a) [presently enacted as 38 U.S.C.A. 
§ 5107(a) (West 1991)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999)  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  Where a veteran served continuously for ninety days 
or more during a period of war and a malignant tumor and/or 
an organic disease of the nervous system becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

The veteran died in December 1947.  The cause of death was 
certified as "space occupying intracranial neoplasm."  At 
the time of the veteran's death, service connection was 
apparently not in effect for any disability.  

Initially, the Board observes the veteran's claims file was 
lost through no fault of the appellant.  The RO's repeated 
efforts to locate the file have proven unsuccessful.  It was 
subsequently rebuilt.  

The existing service medical records do not refer to a head 
injury, headaches, or a brain tumor.  At his May 1946 
physical examination for service separation, the veteran 
exhibited no head abnormalities.  

In her May 1998 claim, the appellant advanced that the 
veteran sustained a head injury during active service and 
died eighteen months later at the Memphis, Tennessee, VA 
Medical Center.  In a November 1998 written statement, the 
appellant related that the veteran was sick upon his return 
from active service in June 1946; became progressively worse; 
and died in December 1947.  In her May 1999 notice of 
disagreement, the appellant clarified that the veteran had 
returned home with severe headaches following active service 
and soon had to be admitted to the Memphis, Tennessee, VA 
hospital.  She believed that the veteran's headaches began 
during active service.  In her May 1999 substantive appeal, 
the appellant reiterated that the veteran had experienced 
severe headaches upon his discharge from active service; was 
admitted to the Memphis, Tennessee, VA hospital two to three 
months after service separation; and remained hospitalized 
for eighteen months until his death.  The Board finds that 
the evidence of record establishes, when accepted as true, a 
well-grounded claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5107 (West 
1991).  




ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well-grounded.  


REMAND

In reviewing the record, the Board notes that the veteran was 
apparently hospitalized at the Memphis, Tennessee, VA medical 
facility in 1946 and 1947.  The veteran's December 1947 death 
certificate indicates that he died after a six day 
hospitalization at the "VAMTG, Kennedy Hospital."  The 
certificate notes that an autopsy was performed.  An undated 
Report of Contact (VA Form 119) states that "a locator 
card" indicated that the veteran's records had been 
transferred to Kansas City, Missouri in 1963.  It is not 
apparent whether the veteran's VA clinical documentation has 
been requested from the appropriate repositories.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant VA treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to the veteran's treatment and autopsy at 
the Memphis, Tennessee, VA medical 
facility/Kennedy Hospital during 1946 and 
1947 be forwarded for incorporation into 
the record.  

2.  The RO should readjudicate the 
appellant's claims of entitlement to both 
service connection for the cause of the 
veteran's death and basic eligibility for 
Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



